DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
Claims 2-28, 30-32 were previously pending and subject to a Non-Final Office Action having a notification date of March 8, 2021 (“Non-Final Office Action”).  Following the Non-Final Office Action, Applicant filed an Amendment on May 12, 2021 amending claims 2, 9, 16 and 20.  
Claims 2-28, 30-32 are currently pending with claims 2, 9, 16 and 20 being independent, and have been examined.
Information Disclosure Statement
The information disclosure statements (IDS) were submitted on May 12, 2021 and July 12, 2021. The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.
Response to Arguments
Response to Applicant’s Remarks Concerning Rejections under 35 U.S.C. § 101
Applicant’s arguments, see Applicant's remarks, pages 10-13, Remarks Regarding 35 U.S.C. § 101 Rejection Section, filed November 16, 2020, with respect to the rejections of claims 2-28, 30-32 under 35 U.S.C. § 101 have been fully considered but they are not persuasive.  Further, in light of the 2019 Revised Patent Subject Matter Eligibility Guidance, provided by the USPTO, effective January 7, 2019 (available at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility) (the “2019 Revised PEG”), the rejections of claims 2-28, and 30-32 under 35 U.S.C. § 101 are being maintained. Please see updated rejection below.
Applicant claims that:
The claims are not directed to an abstract idea because the claims are directed to computer system and computerized method. It is not methods of organizing human activity because it manages and controls the distribution of drugs to prevent abuse, misuse and diversion. The claims recite features such as “checks for abuse by transforming prescription data, patient data, and prescriber data into one or more queries to access data in the exclusive computer database that relates to abuse, misuse, or diversion, the queries indicating whether investigable abuse, misuse, or diversion has occurred controls the distribution of the company's prescription drug based upon a transformation of the prescription data, patient data, and prescriber data in response to the checking for abuse, misuse, or diversion, and authorizes filling of a prescription for the company's prescription drug if there is no record of an incident that indicates abuse, misuse, or diversion by the patient and the prescriber, and if there is a record of such incident indicates that such incident has been investigated, and indicates that such incident does not involve abuse, misuse or diversion” which is not organizing human activity because the purpose of the invention is to remove the human element from the drug distribution process.
The claims recite features such as “receiving into the computer processor and the exclusive computer database of the company that obtained approval for distribution of the prescription drug, for any and all patients being prescribed the company's prescription drug, any and all prescriptions for the company's prescription drug with the potential for abuse, misuse or diversion” which is not pre solution activity, instead it is an improvement to healthcare field because the database prevents drug abuse, misuse and diversion.

Regarding B, for the limitation “receiving into the computer processor and the exclusive computer database of the company that obtained approval for distribution of the prescription drug, for any and all patients being prescribed the company's prescription drug, any and all prescriptions for the company's prescription drug with the potential for abuse, misuse or diversion”, the Examiner submits that this additional limitation merely adds insignificant pre-solution activity (necessary data gathering; selecting data to be manipulated) to the at least one abstract idea (see MPEP § 2106.05(g)). The Examiner further submits that such steps are not unconventional as they merely consist of receiving or transmitting data over a network. See MPEP 2106.05(d)(II) Symantec and OIP Techs. 
Please see updated § 101 rejection below.
Response to Applicant’s Remarks Concerning Rejections under 35 U.S.C. § 103
Applicant’s arguments, see Applicant’s remarks, pages 11-12, Remarks Regarding 35 U.S.C. § 103 Rejections Section, filed May 12, 2021, with respect to rejections of claims 2-28, 30-32 under 35 U.S.C. § 103 have been fully considered.  The rejections of claims 2-28, 30-32 under 35 U.S.C. § 103 have been withdrawn.
Denny (U.S. Patent No. 6,687,676) teaches a prescription verification system. Cunningham (U.S. Patent No. 6,055,507) teaches tracking and dispensing for pharmaceutical trial products. Mayaud (U.S. 
However, the prior arts or combinations of them do not explicitly teach the features of:
exclusive computer database of the company;
and if there is a record of such incident, the exclusive computer database indicates that such incident has been investigated, and the exclusive computer database indicates that such incident does not involve abuse, misuse or diversion. 
For at least the aforementioned reasons, the rejections of claims 2-28, 30-32 under 35 U.S.C. § 103 have been withdrawn.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-8, 27-28, 30-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites the limitation "checking for abuse, misuse, or diversion of the company’s prescription drug using the computer processor and the exclusive computer database by maintaining, monitoring and transforming prescription data, patient data, and prescriber data into one or more queries" in line.  It is not clear how the queries are used for maintaining, monitoring and transforming prescription data, patient data, and prescriber data.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 2-28 and 30-32 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 
2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 2-8, 20-28, and 30-32 are directed to a method (i.e., a process), claims 9-19 are directed to a non-transitory computer readable medium (i.e., a manufacture).  Accordingly, claims 2-28 and 30-32 are all within at least one of the four statutory categories.
2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
Representative independent claim 2 includes limitations that recite an abstract idea.
Specifically, independent claim 2 recites:
A method, using a computer processor and an exclusive computer database, to control a distribution of a prescription drug that has a potential for misuse, abuse or diversion, wherein the 
receiving into the computer processor and the exclusive computer database of the company that obtained approval for distribution of the prescription drug, for any and all patients being prescribed the company's prescription drug, any and all prescriptions for the company's prescription drug with the potential for abuse, misuse or diversion; 
entering into the computer processor and the exclusive computer database information sufficient to identify the any and all patients for whom the company's prescription drug is prescribed; 
entering into the computer processor and the exclusive computer database information sufficient to identify any and all physicians or other prescribers of the company's prescription drug and information to show that the any and all physicians or other prescribers are authorized to prescribe the company's prescription drug; and 
entering into and maintaining with the computer processor and the exclusive computer database any information that indicates that a patient or a prescriber has abused, misused, or diverted the company's prescription drug; 
checking for abuse, misuse, or diversion of the company’s prescription drug using the computer processor and the exclusive computer database by maintaining, monitoring and transforming prescription data, patient data, and prescriber data into one or more queries relating to a prescription written by the prescriber, the prescription written for the patient, a frequency of the prescription, and a dosage of the prescription, to access data in the exclusive computer database that relates to abuse, misuse, or diversion, the queries indicating whether investigable abuse, misuse, or diversion has occurred; and 
controlling the distribution of the company’s prescription drug using the computer processor and the exclusive computer database based upon the transformation of the prescription data, patient data, and prescriber data in response to the checking for abuse, misuse, or diversion, and using the computer processor to authorize filling of a prescription for the company's prescription drug if there is no record of an incident that indicates abuse, misuse, or diversion by the patient and the prescriber, and if there is a record of such incident, the exclusive computer database indicates that such incident has been investigated, and the exclusive computer database indicates that such incident does not involve abuse, misuse or diversion.
The Examiner submits that the foregoing underlined limitations constitute: (a) “certain
methods of organizing human activity” because prescription abuse prevention relate to managing human behavior/interactions between people.  Furthermore, the foregoing underlined limitations constitute (b) “a mental process” because checking for abuse of prescription drug and authorizing filling of prescription are observations/evaluations/analyses that can be performed in the human mind.
Accordingly, the claim describes at least one abstract idea.
Furthermore, dependent claims 3-8, 27-28, and 30-32 further define the at least one abstract idea (and thus fail to make the abstract idea any less abstract) as set forth below.  
In relation to claims 3-6, these claims merely recite specific manners of checking for abuse of prescription drug that was indicated as being part of the at least one abstract idea previously. 
In relation to claims 7-8, these claims merely recite a specific kind of drug which has a potential of being abused and the type of disease it can treat. 
In relation to claims 27-28, these claims constitute: (a) “certain methods of organizing human activity” because reconciling inventory of prescription drug relates to managing human behavior/interactions between people.  


Representative independent claim 9 includes limitations that recite an abstract idea.
Specifically, independent claim 9 recites:
A non-transitory computer readable medium comprising instructions to control distribution of a prescription drug that has a potential for misuse, abuse or diversion, wherein the prescription drug is sold or distributed by a company that obtained approval for distribution of the prescription drug, comprising: 
receiving into a computer processor and an exclusive computer database of the company that obtained approval for distribution of the prescription drug, for any and all patients being prescribed the company's prescription drug, any and all prescriptions for the prescription drug with the potential for abuse, misuse or diversion, the prescription drug sold or distributed under a single name in the United States; 
entering into the computer processor and the exclusive computer database information sufficient to identify the patient for whom said prescription drug was prescribed; 
entering into the computer processor and the exclusive computer database information sufficient to identify any and all physicians or other prescribers of said prescription drug and information to show that the any and all physicians or other prescribers are authorized to prescribe said prescription drug; 
entering into and maintaining with the exclusive computer database any information that may suggest that the patient or the prescriber has abused, misused, or diverted said prescription drug; and 
checking for abuse with the computer processor and the exclusive computer database by processing and tracking prescription data, patient data, and prescriber data to determine whether investigable abuse, misuse, or diversion has occurred by determining that credentials of the prescribers have not be checked within a particular time period, and controlling the distribution of said prescription drug based upon the processing and tracking of the prescription data, patient data, and prescriber data and in response to the checking for abuse, misuse, or diversion, and authorizing filling of prescriptions for said prescription drug if there is no record of an incident that may suggest abuse, misuse, or diversion by the patient and the prescriber, and if there is a record of such incident, the computer database indicates that such incident has been investigated, and the computer database indicates that such incident does not involve abuse, misuse or diversion.
The Examiner submits that the foregoing underlined limitations constitute: (a) “certain
methods of organizing human activity” because prescription abuse prevention relate to managing human behavior/interactions between people.  Furthermore, the foregoing underlined limitations constitute (b) “a mental process” because checking for abuse of prescription drug and authorizing filling of prescription are observations/evaluations/analyses that can be performed in the human mind.
Accordingly, the claim describes at least one abstract idea.
Furthermore, dependent claims 10-15 further define the at least one abstract idea (and thus fail to make the abstract idea any less abstract) as set forth below.  
In relation to claims 10-13, these claims merely recite specific manners of checking for abuse of prescription drug that was indicated as being part of the at least one abstract idea previously. 
In relation to claims 14-15, these claims merely recite a specific kind of drug which has a potential of being abused and the type of disease it can treat. 


Specifically, independent claim 16 recites:
A non-transitory computer-readable medium comprising instructions to control distribution of a prescription drug that has a potential for misuse, abuse or diversion, wherein the prescription drug is sold or distributed by a company that obtained approval for distribution of the prescription drug, comprising: 
receiving into a computer processor and an exclusive computer database of the company that obtained approval for distribution of the prescription drug, any and all prescriptions for the company's prescription drug from any and all patients being prescribed the company's prescription drug, wherein the company's prescription drug has been manufactured at a single manufacturing site, and wherein the company's prescription drug has the potential for abuse, misuse or diversion; 
entering into the computer processor and the exclusive computer database information sufficient to identify the patient for whom the company's prescription drug was prescribed; 
entering into the computer processor and the exclusive computer database information sufficient to identify any and all physicians or other prescribers of the company's prescription drug and information to show that the any and all physicians or other prescribers were authorized to prescribe the company's prescription drug; 
entering into and maintaining with the computer processor and the exclusive computer database any information that may suggest that a patient or a prescriber has abused, misused, or diverted the company's prescription drug; 
checking for abuse with the computer processor and the exclusive computer database by querying, monitoring, and verifying prescription data, patient data, and prescriber data to access relational data in the exclusive computer database relating to abuse, misuse, or diversion to determine whether investigable abuse, misuse, or diversion has occurred, and controlling the distribution of said prescription drug based upon the querying, monitoring, and verifying of the prescription data, patient data, and prescriber data and in response to the checking for abuse, misuse, or diversion, and further controlling the distribution of said prescription drug by transferring an inventory of said prescription drug to a segregated warehouse for production inventory, and authorizing filling of the prescription for the company's prescription drug if there is no record of an incident that may suggest abuse, misuse, or diversion by the patient and the prescriber, and if there is a record of such incident, the computer database indicates that any such incident has been investigated and found not to involve abuse, misuse or diversion; and 
providing the company's prescription drug to the patient in order to treat the patient with the company's prescription drug.
The Examiner submits that the foregoing underlined limitations constitute: (a) “certain
methods of organizing human activity” because prescription abuse prevention relate to managing human behavior/interactions between people.  Furthermore, the foregoing underlined limitations constitute (b) “a mental process” because checking for abuse of prescription drug and authorizing filling of prescription are observations/evaluations/analyses that can be performed in the human mind.
Accordingly, the claim describes at least one abstract idea.
Furthermore, dependent claims 17-19 further define the at least one abstract idea (and thus fail to make the abstract idea any less abstract) as set forth below.  
In relation to claims 17-19, these claims merely recite specific manners of checking for abuse of prescription drug that was indicated as being part of the at least one abstract idea previously. 

Representative independent claim 20 includes limitations that recite an abstract idea.

A method, using a computer processor and an exclusive computer database, to control distribution of a single prescription drug that has a potential for misuse, abuse or diversion, comprising: 
receiving into the computer processor and the exclusive computer database of a company that obtained approval for distribution of the single prescription drug and storing in a computer memory of the company that obtained approval for distribution of the single prescription drug, any and all prescriptions for the single prescription drug received at a pharmacy and sold or distributed by the company that obtained approval for distribution of the single prescription drug, the single prescription drug having the potential for abuse, misuse or diversion, wherein the pharmacy is permitted to distribute the single prescription drug based on two or more of the following: processing of a prescription enrollment form for the single prescription drug; agreeing to document adverse events relating to the single prescription drug; providing educational materials relating to the single prescription drug; and verifying that the single prescription drug is medically necessary; 
entering into the computer processor and the computer memory information sufficient to identify the patient for whom the single prescription drug is prescribed; 
entering into the computer processor and the computer memory information sufficient to identify any and all physicians or other prescribers of the single prescription drug and information to show that the any and all physicians or other prescribers are authorized to prescribe the single prescription drug, including verifying that the any and all prescribers' drug enforcement agency (DEA) number and state license are current and that there are no pending disciplinary actions against the any and all prescribers; 
verifying two or more of the following with the computer processor prior to providing the single prescription drug to the patient: patient name; patient address; that the patient has received educational material regarding the single prescription drug; a quantity of the single prescription drug; and dosing directions for the single prescription drug; and 
entering into and maintaining with the computer processor and the computer memory any information that indicates that the patient or a prescriber has abused, misused, or diverted the single prescription drug; 
checking for abuse with the computer processor and the computer memory by processing and tracking prescription data, patient data, and prescriber data stored in a patient registry and a prescribing physician registry in the exclusive computer database relating to abuse, misuse, or diversion to determine whether investigable abuse, misuse, or diversion has occurred; and 
controlling the distribution of the prescription drug based upon the processing and tracking of the prescription data, patient data, and prescriber data and in response to the checking for abuse, misuse, or diversion, and using the computer processor to authorize filling of the prescriptions for the single prescription drug if there is no record of an incident that indicates abuse, misuse, or diversion by the patient and the prescriber, and if there is a record of such incident, the computer memory indicates that such incident has been investigated, and the computer memory indicates that such incident does not involve abuse, misuse or diversion.
The Examiner submits that the foregoing underlined limitations constitute: (a) “certain
methods of organizing human activity” because prescription abuse prevention relate to managing human behavior/interactions between people.  Furthermore, the foregoing underlined limitations constitute (b) “a mental process” because checking for abuse of prescription drug and authorizing filling of prescription are observations/evaluations/analyses that can be performed in the human mind.
Accordingly, the claim describes at least one abstract idea.

In relation to claims 21-24, these claims merely recite specific manners of checking for abuse of prescription drug that was indicated as being part of the at least one abstract idea previously. 
In relation to claims 25-26, these claims merely recite a specific kind of drug which has a potential of being abused and the type of disease it can treat. 

2019 PEG: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  
In the present case, for independent claim 2, the additional limitations beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):
A method, using a computer processor and an exclusive computer database (conventional computer implementation as noted below, see MPEP § 2106.05(f)), to control a distribution of a prescription drug that has a potential for misuse, abuse or diversion, wherein the prescription drug is 
receiving into the computer processor and the exclusive computer database of the company that obtained approval for distribution of the prescription drug, for any and all patients being prescribed the company's prescription drug, any and all prescriptions for the company's prescription drug with the potential for abuse, misuse or diversion (insignificant pre-solution activity as noted below, see MPEP § 2106.05(g), the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network.  See MPEP 2106.05(d)(II) Symantec); 
entering into the computer processor and the exclusive computer database information sufficient to identify the any and all patients for whom the company's prescription drug is prescribed (insignificant pre-solution activity as noted below, see MPEP § 2106.05(g), the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network.  See MPEP 2106.05(d)(II) Symantec); 
entering into the computer processor and the exclusive computer database information sufficient to identify any and all physicians or other prescribers of the company's prescription drug and information to show that the any and all physicians or other prescribers are authorized to prescribe the company's prescription drug (insignificant pre-solution activity as noted below, see MPEP § 2106.05(g), the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network.  See MPEP 2106.05(d)(II) Symantec); and 
entering into and maintaining with the computer processor and the exclusive computer database any information that indicates that a patient or a prescriber has abused, misused, or diverted the company's prescription drug (insignificant pre-solution activity as noted below, see MPEP § 2106.05(g), the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network.  See MPEP 2106.05(d)(II) Symantec); 
checking for abuse, misuse, or diversion of the company’s prescription drug using the computer processor and the exclusive computer database (conventional computer implementation as noted below, see MPEP § 2106.05(f)) by maintaining, monitoring and transforming prescription data, patient data, and prescriber data into one or more queries relating to a prescription written by the prescriber, the prescription written for the patient, a frequency of the prescription, and a dosage of the prescription, to access data in the exclusive computer database that relates to abuse, misuse, or diversion, the queries indicating whether investigable abuse, misuse, or diversion has occurred; and 
controlling the distribution of the company’s prescription drug using the computer processor and the exclusive computer database (conventional computer implementation as noted below, see MPEP § 2106.05(f)) based upon the transformation of the prescription data, patient data, and prescriber data in response to the checking for abuse, misuse, or diversion, and using the computer processor to authorize filling of a prescription for the company's prescription drug if there is no record of an incident that indicates abuse, misuse, or diversion by the patient and the prescriber, and if there is a record of such incident, the exclusive computer database (conventional computer implementation as noted below, see MPEP § 2106.05(f)) indicates that such incident has been investigated, and the exclusive computer database (conventional computer implementation as noted below, see MPEP § 2106.05(f)) indicates that such incident does not involve abuse, misuse or diversion.
For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application.
Regarding the additional limitations of computer processor and computer database, the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)).
Regarding the additional limitation “receiving into the computer processor and the exclusive computer database of the company that obtained approval for distribution of the prescription drug, for 
Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
The remaining dependent claim limitations not addressed above fail to integrate the abstract idea into a practical application as set forth below:
Claims 7 and 8: Regarding the additional limitation “a gamma hydroxy butyrate (GHB) drug product” and “cataplexy”, the Examiner submits that this additional limitation merely adds field of use to the at least one abstract idea (see MPEP § 2106.05(h)).
Claim 27: Regarding the additional limitations of computer processor, the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)).
Claims 3-6, 28, 30-32 do not have any additional elements.

Regarding claim 9, the additional limitations beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):
A non-transitory computer readable medium (conventional computer implementation as noted below, see MPEP § 2106.05(f)) comprising instructions to control distribution of a prescription drug that has a potential for misuse, abuse or diversion, wherein the prescription drug is sold or distributed by a company that obtained approval for distribution of the prescription drug, comprising: 
receiving into a computer processor and an exclusive computer database of the company that obtained approval for distribution of the prescription drug, for any and all patients being prescribed the company's prescription drug, any and all prescriptions for the prescription drug with the potential for abuse, misuse or diversion, the prescription drug sold or distributed under a single name in the United States (insignificant pre-solution activity as noted below, see MPEP § 2106.05(g), the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network.  See MPEP 2106.05(d)(II) Symantec); 
entering into the computer processor and the exclusive computer database information sufficient to identify the patient for whom said prescription drug was prescribed (insignificant pre-solution activity as noted below, see MPEP § 2106.05(g), the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network.  See MPEP 2106.05(d)(II) Symantec); 
entering into the computer processor and the exclusive computer database information sufficient to identify any and all physicians or other prescribers of said prescription drug and information to show that the any and all physicians or other prescribers are authorized to prescribe said prescription drug (insignificant pre-solution activity as noted below, see MPEP § 2106.05(g), the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network.  See MPEP 2106.05(d)(II) Symantec); 
entering into and maintaining with the exclusive computer database any information that may suggest that the patient or the prescriber has abused, misused, or diverted said prescription drug (insignificant pre-solution activity as noted below, see MPEP § 2106.05(g), the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network.  See MPEP 2106.05(d)(II) Symantec); and 
checking for abuse with the computer processor and the exclusive computer database (conventional computer implementation as noted below, see MPEP § 2106.05(f)) by processing and tracking prescription data, patient data, and prescriber data to determine whether investigable abuse, misuse, or diversion has occurred by determining that credentials of the prescribers have not be checked within a particular time period, and controlling the distribution of said prescription drug based upon the processing and tracking of the prescription data, patient data, and prescriber data and in response to the checking for abuse, misuse, or diversion, and authorizing filling of prescriptions for said prescription drug if there is no record of an incident that may suggest abuse, misuse, or diversion by the patient and the prescriber, and if there is a record of such incident, the computer database (conventional computer implementation as noted below, see MPEP § 2106.05(f)) indicates that such incident has been investigated, and the computer database (conventional computer implementation as noted below, see MPEP § 2106.05(f)) indicates that such incident does not involve abuse, misuse or diversion.
Regarding the additional limitations of non-transitory computer readable medium, computer processor and computer database, the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)).
Regarding the additional limitations of “receiving into a computer processor and an exclusive computer database of the company that obtained approval for distribution of the prescription drug, for any and all patients being prescribed the company's prescription drug, any and all prescriptions for the prescription drug with the potential for abuse, misuse or diversion, the prescription drug sold or distributed under a single name in the United States; entering into the computer processor and the exclusive computer database information sufficient to identify the patient for whom said prescription drug was prescribed; entering into the computer processor and the exclusive computer database information sufficient to identify any and all physicians or other prescribers of said prescription drug and information to show that the any and all physicians or other prescribers are authorized to prescribe said prescription drug; entering into and maintaining with the exclusive computer database any information that may suggest that the patient or the prescriber has abused, misused, or diverted said prescription drug”, the Examiner submits that this additional limitation merely adds insignificant extra-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea (see MPEP § 
Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
The remaining dependent claim limitations not addressed above fail to integrate the abstract idea into a practical application as set forth below:
Claims 14 and 15: Regarding the additional limitation “a gamma hydroxy butyrate (GHB) drug product” and “cataplexy”, the Examiner submits that this additional limitation merely adds field of use to the at least one abstract idea (see MPEP § 2106.05(h)).
Claims 10-15: Regarding the additional limitations of non-transitory computer readable medium, computer processor and computer database, the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)).
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (see 2019 PEG and MPEP § 2106.05). Thus, claims 9-15 as a whole do not integrate the above-noted at least one abstract idea into a practical application.

A non-transitory computer-readable medium (conventional computer implementation as noted below, see MPEP § 2106.05(f)) comprising instructions to control distribution of a prescription drug that has a potential for misuse, abuse or diversion, wherein the prescription drug is sold or distributed by a company that obtained approval for distribution of the prescription drug, comprising: 
receiving into a computer processor and an exclusive computer database of the company that obtained approval for distribution of the prescription drug, any and all prescriptions for the company's prescription drug from any and all patients being prescribed the company's prescription drug, wherein the company's prescription drug has been manufactured at a single manufacturing site, and wherein the company's prescription drug has the potential for abuse, misuse or diversion (insignificant pre-solution activity as noted below, see MPEP § 2106.05(g), the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network.  See MPEP 2106.05(d)(II) Symantec); 
entering into the computer processor and the exclusive computer database information sufficient to identify the patient for whom the company's prescription drug was prescribed (insignificant pre-solution activity as noted below, see MPEP § 2106.05(g), the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network.  See MPEP 2106.05(d)(II) Symantec); 
entering into the computer processor and the exclusive computer database information sufficient to identify any and all physicians or other prescribers of the company's prescription drug and information to show that the any and all physicians or other prescribers were authorized to prescribe the company's prescription drug (insignificant pre-solution activity as noted below, see MPEP § 2106.05(g), the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network.  See MPEP 2106.05(d)(II) Symantec); 
entering into and maintaining with the computer processor and the exclusive computer database any information that may suggest that a patient or a prescriber has abused, misused, or diverted the company's prescription drug (insignificant pre-solution activity as noted below, see MPEP § 2106.05(g), the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network.  See MPEP 2106.05(d)(II) Symantec); 
checking for abuse with the computer processor and the exclusive computer database (conventional computer implementation as noted below, see MPEP § 2106.05(f)) by querying, monitoring, and verifying prescription data, patient data, and prescriber data to access relational data in the exclusive computer database (conventional computer implementation as noted below, see MPEP § 2106.05(f)) relating to abuse, misuse, or diversion to determine whether investigable abuse, misuse, or diversion has occurred, and controlling the distribution of said prescription drug based upon the querying, monitoring, and verifying of the prescription data, patient data, and prescriber data and in response to the checking for abuse, misuse, or diversion, and further controlling the distribution of said prescription drug by transferring an inventory of said prescription drug to a segregated warehouse for production inventory, and authorizing filling of the prescription for the company's prescription drug if there is no record of an incident that may suggest abuse, misuse, or diversion by the patient and the prescriber, and if there is a record of such incident, the computer database (conventional computer implementation as noted below, see MPEP § 2106.05(f)) indicates that any such incident has been investigated and found not to involve abuse, misuse or diversion; and 
providing the company's prescription drug to the patient in order to treat the patient with the company's prescription drug (field of use to the at least one abstract idea (see MPEP § 2106.05(h)).
For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application.
Regarding the additional limitations of non-transitory computer-readable medium, computer processor and computer database, the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)).
Regarding the additional limitations of “receiving into a computer processor and an exclusive computer database of the company that obtained approval for distribution of the prescription drug, any and all prescriptions for the company's prescription drug from any and all patients being prescribed the company's prescription drug, wherein the company's prescription drug has been manufactured at a single manufacturing site, and wherein the company's prescription drug has the potential for abuse, misuse or diversion; entering into the computer processor and the exclusive computer database information sufficient to identify the patient for whom the company's prescription drug was prescribed; entering into the computer processor and the exclusive computer database information sufficient to identify any and all physicians or other prescribers of the company's prescription drug and information to show that the any and all physicians or other prescribers were authorized to prescribe the company's prescription drug; entering into and maintaining with the computer processor and the exclusive computer database any information that may suggest that a patient or a prescriber has abused, misused, or diverted the company's prescription drug”, the Examiner submits that this additional limitation merely adds insignificant extra-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea (see MPEP § 2106.05(g)). The Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network.  See MPEP 2106.05(d)(II) Symantec.

Regarding the additional limitation of “gamma hydroxybutyrate (GHB) drug product,” and “GHB drug product treats cataplexy”, the Examiner submits that this additional limitation merely adds field of use to the at least one abstract idea (see MPEP § 2106.05(h)).
Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
The remaining dependent claim limitations not addressed above fail to integrate the abstract idea into a practical application as set forth below:
Claim 17-19: Regarding the additional limitations of non-transitory computer-readable medium, computer processor, the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)).
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (see 2019 PEG and MPEP § 

For independent claim 20, the additional limitations beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):
A method, using a computer processor and an exclusive computer database (conventional computer implementation as noted below, see MPEP § 2106.05(f)), to control distribution of a single prescription drug that has a potential for misuse, abuse or diversion, comprising: 
receiving into the computer processor and the exclusive computer database of a company that obtained approval for distribution of the single prescription drug and storing in a computer memory of the company that obtained approval for distribution of the single prescription drug, any and all prescriptions for the single prescription drug received at a pharmacy and sold or distributed by the company that obtained approval for distribution of the single prescription drug, the single prescription drug having the potential for abuse, misuse or diversion, wherein the pharmacy is permitted to distribute the single prescription drug based on two or more of the following: processing of a prescription enrollment form for the single prescription drug; agreeing to document adverse events relating to the single prescription drug; providing educational materials relating to the single prescription drug; and verifying that the single prescription drug is medically necessary (insignificant pre-solution activity as noted below, see MPEP § 2106.05(g), the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network.  See MPEP 2106.05(d)(II) Symantec); 
entering into the computer processor and the computer memory information sufficient to identify the patient for whom the single prescription drug is prescribed (insignificant pre-solution activity as noted below, see MPEP § 2106.05(g), the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network.  See MPEP 2106.05(d)(II) Symantec); 
entering into the computer processor and the computer memory information sufficient to identify any and all physicians or other prescribers of the single prescription drug and information to show that the any and all physicians or other prescribers are authorized to prescribe the single prescription drug, including verifying that the any and all prescribers' drug enforcement agency (DEA) number and state license are current and that there are no pending disciplinary actions against the any and all prescribers (insignificant pre-solution activity as noted below, see MPEP § 2106.05(g), the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network.  See MPEP 2106.05(d)(II) Symantec); 
verifying two or more of the following with the computer processor (conventional computer implementation as noted below, see MPEP § 2106.05(f)) prior to providing the single prescription drug to the patient: patient name; patient address; that the patient has received educational material regarding the single prescription drug; a quantity of the single prescription drug; and dosing directions for the single prescription drug; and 
entering into and maintaining with the computer processor and the computer memory any information that indicates that the patient or a prescriber has abused, misused, or diverted the single prescription drug (insignificant pre-solution activity as noted below, see MPEP § 2106.05(g), the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network.  See MPEP 2106.05(d)(II) Symantec); 
checking for abuse with the computer processor and the computer memory (conventional computer implementation as noted below, see MPEP § 2106.05(f)) by processing and tracking prescription data, patient data, and prescriber data stored in a patient registry and a prescribing physician registry in the exclusive computer database relating to abuse, misuse, or diversion to determine whether investigable abuse, misuse, or diversion has occurred; and 
controlling the distribution of the prescription drug based upon the processing and tracking of the prescription data, patient data, and prescriber data and in response to the checking for abuse, misuse, or diversion, and using the computer processor (conventional computer implementation as noted below, see MPEP § 2106.05(f)) to authorize filling of the prescriptions for the single prescription drug if there is no record of an incident that indicates abuse, misuse, or diversion by the patient and the prescriber, and if there is a record of such incident, the computer memory (conventional computer implementation as noted below, see MPEP § 2106.05(f)) indicates that such incident has been investigated, and the computer memory (conventional computer implementation as noted below, see MPEP § 2106.05(f)) indicates that such incident does not involve abuse, misuse or diversion.
Regarding the additional limitations of computer processor and computer database, computer memory and the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)).
Regarding the additional limitations of “receiving into the computer processor and the exclusive computer database of a company that obtained approval for distribution of the single prescription drug and storing in a computer memory of the company that obtained approval for distribution of the single prescription drug, any and all prescriptions for the single prescription drug received at a pharmacy and sold or distributed by the company that obtained approval for distribution of the single prescription drug, the single prescription drug having the potential for abuse, misuse or diversion, wherein the pharmacy is permitted to distribute the single prescription drug based on two or more of the following: 
Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
The remaining dependent claim limitations not addressed above fail to integrate the abstract idea into a practical application as set forth below:
Claims 25 and 26: Regarding the additional limitation “a gamma hydroxy butyrate (GHB) drug product” and “cataplexy”, the Examiner submits that this additional limitation merely adds insignificant extra-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea (see MPEP § 2106.05(g)).

Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (see 2019 PEG and MPEP § 2106.05). Thus, claims 20-26 as a whole do not integrate the above-noted at least one abstract idea into a practical application.
2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, in representative independent claim 2, and analogous independent claim 9, 16, and 20, the additional limitations of non-transitory computer-readable medium, computer processor and computer database, amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)). Regarding the additional limitations of “receiving into the computer processor and the exclusive computer database of a company that obtained approval for distribution of the single prescription drug and storing in a computer memory of the company that obtained approval for distribution of the single prescription drug, any and all prescriptions for the single prescription drug received at a pharmacy and sold or distributed by the company that obtained approval for distribution of the single prescription drug, the single prescription drug having the potential for abuse, misuse or diversion, wherein the pharmacy is permitted to distribute the single prescription drug 
Thus, representative independent claim 2 and analogous and analogous independent claim 9, 16, and 20, do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
Regarding independent claim 16, the additional limitation of “providing the company's prescription drug to the patient,” which the Examiner submits that this additional limitation merely adds 
Regarding dependent claims 7, 8, 14, 15, 25, and 26, the additional limitation of “gamma hydroxy butyrate (GHB) drug product” and “cataplexy”, which the Examiner submits that this additional limitation merely adds field of use to the at least one abstract idea (see MPEP § 2106.05(h)), the Examiner further submits that this additional limitation merely adds insignificant extra-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea (see MPEP § 2106.05(g)).
Regarding dependent claims 10-15, 17-19, and 27, the additional limitations of non-transitory computer readable medium, computer processor and computer database, the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)).
The rest of the claims 3-6, 21-24, 28, and 30-32 do not have any additional elements.
Therefore, claims 2-28, and 30-32 are ineligible under 35 USC §101.

	Conclusion
The prior art made of record and not relied upon are considered pertinent to applicant's disclosure:
Jones (U.S. Patent Pub. No. 2003/0127508) discloses that it is well known in the healthcare field for the manufacture company to keep their own database (see [28] database is preferably resides with the manufacturer) in order to control the release of drug and prevent potential abuse (see [9] of Jones).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MENGLU WU whose telephone number is (571)270-7465.  The examiner can normally be reached on M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/M.W./Examiner, Art Unit 3686      

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3686